UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2012 Commission File Number 1-14542 ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED (Translation of registrant’s name into English) Room B 7/Fl., No.132 Min-Sheng East Road, Sec. 3, Taipei, 105, Taiwan Republic of China (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): □ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): □ Attached hereto as exhibit 99.1 is a press release issued by the registrant on June 14, 2012 announcing the registrant’s unaudited consolidated financial results for the first quarter ended March 31, 2012. Exhibit 99.1 Press Release, June 14, 2012, announcing the registrant’s unaudited consolidated financial results for the first quarter ended March 31, 2012 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED By: /s/ Yuan Chun Tang Name: Yuan Chun Tang Title: Chief Executive Officer Date: July 10, 2012 Exhibit 99.1 Press Release, June 14, 2012, announcing the registrant’s unaudited consolidated financial results for the first quarter ended March 31, 2012
